314 F.2d 946
Mrs. Norma Delatte NICOL, as duly qualified administratrix,etc., and Mrs. Dorothy Cobb Wade, as dulyqualified administratrix, etc., Appellants,v.REPUBLIC AVIATION CORPORATION et al., Appellees.
No. 20056.
United States Court of Appeals Fifth Circuit.
April 4, 1963.

Edmond L. Deramee, Thibodaux, La., Jack Caldwell, Franklin, La., Deramee & Deramee, Thibodaux, La., Aycock, Horne, Caldwell & Coleman, Franklin, La., for appellants.
Ashton Phelps, Blake West, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., Coudert Brothers, New York City, of counsel, for appellees.
Before RIVES and GEWIN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM.


1
The appellants concede that in the present state of the record case of Lee v. Porcelain Patch Glaze Corporation, 5th Cir., 1957, 240 F.2d 763 requires that this appeal be dismissed for lack of jurisdiction, but asks leave to move the district court to amend the order and thereafter to supplement the record with an amended order conforming with the requisites of Rule 54(b) F.R.C.P.  The appellees in open court object and move that the appeal be dismissed.  The appeal is therefore dismissed for lack of jurisdiction.


2
Upon any subsequent appeal the appellants will be permitted to use all or such part of the present record as they may desire, supplementing the same with any additional proceedings, and either or both parties may refile its brief filed by such party upon the present appeal.